UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4583


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN MATTHEW GRISSOM,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:12-cr-00940-HMH-19)


Submitted:   June 30, 2016                 Decided:   July 6, 2016


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, William J. Watkins, Jr., Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin Matthew Grissom appeals the district court’s judgment

revoking his term of supervised release and sentencing him to 24

months’ imprisonment.      Counsel initially filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court abused its discretion by revoking Grissom’s

supervised release and in imposing sentence.               After conducting

our review pursuant to Anders, we sought supplemental briefing

on two issues:       (1) whether defense counsel’s statement at the

revocation hearing, and Grissom’s agreement thereto, that the

defense admitted for the purpose of that proceeding that the

Government    could    establish      the     alleged   supervised    release

violations, is sufficient to sustain the revocation of Grissom’s

supervised release; and (2) whether the district court imposed a

plainly unreasonable sentence by failing to explain the sentence

it selected for this defendant.              Having reviewed the parties’

arguments on these issues, we affirm the revocation of Grissom’s

supervised    release,   but    conclude      that   the   district   court’s

explanation    was    insufficient,         rendering   Grissom’s     sentence

plainly procedurally unreasonable.            Thus, we vacate the sentence

and remand for resentencing.

     We   generally    review   for    abuse    of   discretion   a   district

court’s judgment revoking supervised release and review factual

                                       2
findings in this context for clear error.                        United States v.

Padgett, 788 F.3d 370, 373 (4th Cir.), cert. denied, 136 S. Ct.
494 (2015).         The district court need only find a violation of a

condition      of       supervised    release      by   a    preponderance      of   the

evidence.      18 U.S.C. § 3583(e)(3) (2012); Padgett, 788 F.3d at

374.     Because Grissom did not object in the district court to

the revocation of his supervised release on the basis identified

in our supplemental briefing order, our review of this issue is

limited to plain error.              United States v. Olano, 507 U.S. 725,

731–32 (1993).

       To satisfy the plain error standard, Grissom must show that

there was an error that was “plain (i.e., clear or obvious),”

and    that   this      error   affects     his    substantial    rights.        United

States v. Lemon, 777 F.3d 170, 172 (4th Cir. 2015) (internal

quotation marks omitted).              This court will acknowledge a plain

error only when all of these conditions are satisfied and we

find that doing so is necessary to prevent “a miscarriage of

justice”      or    to     ensure    “the    fairness,       integrity     or   public

reputation         of     judicial    proceedings.”            United      States     v.

Whitfield, 695 F.3d 288, 303 (4th Cir. 2012) (internal quotation

marks omitted).

       The    transcript        of   Grissom’s      revocation     hearing      reveals

Grissom’s     express       adoption    of       counsel’s    concession     that    the

Government’s evidence would establish the alleged violations and

                                             3
Grissom’s personal admission to using drugs while on supervised

release.     Given the low standard for establishing a supervised

release violation, we conclude that, on this record, Grissom

cannot satisfy the high burden of establishing that the district

court committed plain error in revoking his supervised release.

       Turning then to Grissom’s sentence, we first recognize the

“broad   discretion”       a    district       court       has   when    selecting   the

sentence     to   impose       upon   revoking         a    defendant’s     previously

imposed term of supervised release.                United States v. Webb, 738
F.3d 638, 640 (4th Cir. 2013).                   Accordingly, in examining a

revocation     sentence,       this   court       “takes         a   more   deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal quotation marks omitted).                We will affirm a revocation

sentence that falls within the statutory maximum unless we find

the sentence to be “plainly unreasonable.”                           United States v.

Crudup, 461 F.3d 433, 437 (4th Cir. 2006).                              In reviewing a

revocation sentence, this court must first determine “whether

the sentence is unreasonable,” using the same general analysis

employed to review original sentences.                     Id. at 438.      Only if we

find a sentence to be procedurally or substantively unreasonable

will we determine whether the sentence is “plainly” so.                         Id. at

439.

                                           4
       A revocation sentence is procedurally reasonable if, among

other       factors,           the     district          court    provides       a     sufficient

explanation for its chosen sentence, although this explanation

“need not be as detailed or specific” as is required for an

original sentence.               United States v. Thompson, 595 F.3d 544, 547

(4th     Cir.      2010).             In     evaluating       this      factor,       this       court

considers       the       district         court’s       sentencing      analysis,         including

its     response          to    any        nonfrivolous       arguments         for    a     variant

sentence and its explanation for the selected sentence.                                       United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                         Because

defense      counsel           based       her     request       for    a     downward       variant

sentence      on      the      sentencing          factors       set    forth    in    18     U.S.C.

§ 3553(a) (2012), Grissom has preserved such a claim for appeal.

United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010).

       In    explaining          its        sentence,      the    district       court       is    not

required        to        “robotically           tick       through         § 3553(a)’s          every

subsection,” Moulden, 478 F.3d at 657 (internal quotation marks

omitted),       but       “a     district        court      may    not       simply    impose       [a

revocation]          sentence          without       giving       any       indication      of     its

reasons for doing so,” Thompson, 595 F.3d at 547.                                     An adequate

explanation          is    necessary         “to     promote      the    perception         of    fair

sentencing” and to permit “meaningful appellate review.”                                          Gall

v. United States, 552 U.S. 38, 50 (2007).



                                                     5
       With these well-settled principles in mind, and despite the

sparse       requirements      for    a   district         court’s    explanation         of   a

revocation sentence, we conclude that, in this case, the court

did not adequately explain Grissom’s sentence.                              In fact, the

district court did not articulate any reasons for the sentence

it selected for Grissom, in contravention of the law of this

Circuit.       See Thompson, 595 F.3d at 547.                    The Government points

out in its supplemental brief that the court’s colloquy with

Grissom suggests that the court was concerned with Grissom’s

continued       drug   use      and    failure       to     fulfill       his    restitution

obligation and abide by the terms of his release.                                    See id.

(noting that a district court’s reasoning “may be clear from

context,       including       the    court’s       statements       to    the     defendant

throughout the sentencing hearing” (citation omitted)).                                   While

the    record    supports      a     finding       that    the   district        court    heard

defense       counsel’s        arguments       in         mitigation       and     Grissom’s

explanation for his violative conduct, the record is silent as

to why the court rejected those contentions as reasons for a

downward variant sentence.                 The court also neglected to offer

any on-the-record analysis of the § 3553(a) factors it found to

be    most    relevant    in    this      revocation        proceeding.           Being    ever

mindful of Gall’s mandate that each federal sentence must be

adequately explained, see Gall, 552 U.S. at 50, we conclude that



                                               6
the   court’s        failure    to    explain       its     chosen    sentence        renders

Grissom’s sentence procedurally unreasonable.

      We      further   conclude       that       Grissom’s       sentence      is    plainly

unreasonable         because    the    requirement          to    provide       an    adequate

explanation for a defendant’s revocation sentence is a “clearly

settled” requirement.             Thompson, 595 F.3d at 548.                    Because, on

this record, we can do nothing more than guess as to the reasons

for     the    selected        sentence,      we    are         constrained      to    vacate

Grissom’s sentence and remand this case for resentencing.                                 See,

e.g., United States v. Townes, 629 F. App’x 521, 525 (4th Cir.

2015) (No. 14-4762) (argued but unpublished) (opining that “a

revocation       sentence      cannot    be       deemed    procedurally         reasonable

when this Court can only guess as to the district court’s actual

reasoning”). *

      In accordance with Anders, we have reviewed the record and

found     no    other   meritorious        issues         for    appeal.        This    court

requires that counsel inform Grissom in writing of the right to

petition       the   Supreme     Court   of       the   United      States      for   further

review.        If    Grissom     requests     that      a   petition       be    filed,    but

      *Because we concluded that Grissom’s revocation sentence is
not free of significant procedural errors, we have not
considered the substantive reasonableness of the sentence.    See
Carter, 564 F.3d at 328 (“If, and only if, we find the sentence
procedurally   reasonable   can  we   consider  the   substantive
reasonableness of the sentence.” (internal quotation marks
omitted)).



                                              7
counsel believes that such a petition would be frivolous, then

counsel   may   move   in     this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Grissom.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                         AFFIRMED IN PART;
                                              VACATED AND REMANDED IN PART




                                        8